Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “cooler” in claim 1 is a relative term which renders the claim indefinite. The term “cooler” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060063860.
Regarding claims 1, 4, and 6 - 8, US20060063860 discloses a latex coating compositions exhibit improved waterproofing characteristics and significantly reduce the temperature increase due to solar rays when applied to industrial or architectural 3 ([0005]). The thickener is a cellulosic additive such as hydroxyethylcellulose (claims 1 - 3). The glass bubbles are composed of sodium borosilicate and are advantageously selected from the Scotchlite Glass Bubbles manufactured by the 3M Corporation ([0022]). The spherical glass bubbles have a density of between 0.1-0.6 g/cm3 ([0019]).  After  conversing  the  volume  to  mass,  the  glass  bubble  amount  overlaps   with  the  claimed  range. Color imparting additives may be added to the coating composition ([0026] and example 5). 
According to the applicant argument  that the US‘860 publication does not teach or suggest the weight percent to which the volume percent would equate and example in the ‘860 publication uses 19 gallons of glass spheres relative to 48 gallons of latex, which would be 39.5% by volume based on the volume of the latex. That example indicates that the weight of glass spheres was 57 pounds, which is equal to 6.2% by weight of the total composition. 
According to the applicant argument  that the US‘860 publication does not teach or suggest the weight percent to which the volume percent would equate and example in the ‘860 publication uses 19 gallons of glass spheres relative to 48 gallons of latex, which would be 39.5% by volume based on the volume of the latex. That example indicates that the weight of glass spheres was 57 pounds, which is equal to 6.2% by weight of the total composition. 
3 ) mass  percent content in  the formulation  of  example  5  is  read  on the  claimed  range. The mass percent is about 10%.
10%= [95/ (400+12+4+40+200+200+95+5)]*100%. 
Furthermore the  volume  of  the  glass  bubble  can  be  up  to  50%. It  appears  that the  mass  percent  of  the  glass  bubble  (volume 50%) is  also read  on the  claimed  range. 
 The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping ranges or close have been held to establish prima facie obviousness (MPEP 2144.05).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art 
Carbon black is not used in the coating.
Regarding claims 2 and 7, titanium oxide and zinc oxide can be read on the claimed filler or pigment (example 5).
Regarding claim 3, example 5 discloses the thickener amount is about 0.65 %( example 5). Typically between 0.5-10% by weight of the thickener is added to the water, preferably between 1-5% by weight and most preferably between 2-4% by weight e.g. 3% by weight ([0011]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-17 of copending Application No. 16825153 (reference application). Although the claims at issue are not identical, both applications disclose a coating composition comprising substantially similar components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
According to the applicant argument  that the US‘860 publication does not teach or suggest the weight percent to which the volume percent would equate and example in the ‘860 publication uses 19 gallons of glass spheres relative to 48 gallons of latex, which would be 39.5% by volume based on the volume of the latex. That example indicates that the weight of glass spheres was 57 pounds, which is equal to 6.2% by weight of the total composition. 
The Examiner respectfully submits that the glass bubble density can be 0.6 g/cm3 (5lb/gal). The mass of 19 gallons glass bubble is 95lb. Thus the  glass  bubble(0.6g/cm3 ) mass  percent content in  the formulation  of  example  5  is  read  on the  claimed  range. The mass percent is about 10%.
10%= [95/ (400+12+4+40+200+200+95+5)]*100%. 
Furthermore the  volume  of  the  glass  bubble  can  be  up  to  50%. It  appears  that the  mass  percent  of  the  glass  bubble  (volume 50%) is  also read  on the  claimed  range. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731